DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/21 is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims non-elected without traverse (claims 28-34 directed to a method of detecting an analyte and claims 41 and 42 directed to a method of making a tag.)  Accordingly, claims 28-34, 41, and 42 have been cancelled. 
The examiner notes (see interview summary) that two phone calls were placed to Attorney Fox to indicate the allowable subject matter and to discuss the withdrawn claims. No reply was received.
Applicant’s election without traverse of claims 17-27 in the reply filed on 10/20/21 was previously acknowledged. The nonelected invention of claims 28-38, 41, and 42 were withdrawn. The examiner notes the claims are not eligible for rejoinder because these are not in scope with the allowable subject matter, specifically because they were not amended to be of similar corresponding scope to the allowable claims which were 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 28 (cancelled)
Claim 29 (cancelled)
Claim 30 (cancelled)
Claim 31 (cancelled)
Claim 32 (cancelled)
Claim 33 (cancelled)
Claim 34 (cancelled)
Claim 41 (cancelled)
Claim 42 (cancelled)

Allowable Subject Matter
Claims 17-27 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest A system for detecting an analyte comprising: a detector; and a radio frequency identification tag including a sensor portion, the sensor portion configured to change resistivity when the radio frequency identification tag contacts or interacts with an analyte, whereby the resistivity change alters an output of the radio frequency identification tag, wherein the sensor portion includes a circuit, and wherein the sensor portion is configured to activate the circuit or deactivate the circuit when contacted or having interacted with the analyte, wherein the circuit includes a conductive material associated with a chemically-degradable polymer; the polymer including a ligand and a metal ion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 5, filed 2/8/22, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 17 has been withdrawn. 

page 5, filed 2/8/22, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 17-27 has been withdrawn. 
The examiner further notes that should claims 28-34 be examined and re-joined, an obviousness type double patenting rejection would be applied in light of US Patent Patent 10,788,485, claims 27-39 (drawn to a method of detecting an analyte).

				Additional References
Manning (US Pub 2015/0116093) teaches in Claim 35 A system for detecting a stimulus comprising a radio frequency identification tag including a sensor portion, the sensor portion configured to change resistivity when the radio frequency identification tag contacts or interacts with the stimulus, whereby the resistivity change alters an output of the radio frequency identification tag, and a detector detecting the output from the radio frequency identification tag. Manning is silent to a chemically-degradable polymer, a metal, and a ligand. 

Manning (US Patent 10,157,340) teaches in claim 19 A system for detecting a stimulus comprising a radio frequency device including a sensor portion and nanomaterials integrated into the circuitry of the radio frequency device, the sensor portion configured to change a detectable property of the circuitry when the radio frequency device contacts or interacts with the stimulus, whereby the detectable property change alters an output of the radio frequency device, and a detector detecting 

Manning (US Patent 9,563,833) teaches in Claim 34 A system for detecting a stimulus comprising a radio frequency identification tag including a sensor portion, the sensor portion configured to change resistivity when the radio frequency identification tag contacts or interacts with the stimulus, whereby the resistivity change alters an output of the radio frequency identification tag, and a detector detecting the output from the radio frequency identification tag, wherein the radio frequency identification tag includes a carbon nanotube or multiple carbon nanotubes. Manning is silent to a ligand and a chemically-degradable polymer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798